El Juez Asociado Se. HeeNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que según el artículo 74 de la Ley de En-juiciamiento Civil, en ningún caso se promoverán de oficio las cuestiones de competencia en los asuntos civiles; pero el Juez ’ que se crea incompetente por razón de la materia podrá abs-tenerse de conocer, oido el Ministerio Fiscal, previniendo á las partes que usen de su derecho ante quién corresponda.
Considerando: que el juicio promovido por los notarios demandantes se encamina á obtener una declaratoria de per-juicios que se suponen irrogados por disposiciones emanadas del Poder Legislativo, y que esa materia no cabe dentro de la jurisdicción de los Tribunales de Justicia, llámese ésta contenciosa ordinaria, ó contenciosa administrativa, pués una y otra dimanan de la ley, y no hay Ley alguna que otorgue semejante jurisdicción á dichos Tribunales.
Considerando: que si los notarios recurrentes entienden que las leyes dictadas por la Asamblea Legislativa para el ejercicio del Notariado son deficientes por lastimar derechos que suponen adquiridos al amparo de la legislación antes vigente, y no habérseles acordado la correspondiente in-*112demnización, la autoridad judicial no es la llamada á suplir tal deficiencia, sino el mismo Poder Legislativo, que gira en esfera completamente independiente de la del Poder Judicial.
Considerando: que por la Sección 31 de la Ley Orgánica de 12 de Abril de 1900, se reserva el Congreso de los Estados Unidos la facultad de anular cualquier ley emanada de la Asamblea Legislativa de esta Isla, y que á dicho Congreso han podido dirigirse los peticionarios, para obtener, si fuere procedente, la nulidad de las leyes que estiman lesivas de sus derechos y generadoras de los perjuicios que hoy vienen re-clamando por la vía judicial.
Se confirma el auto de siete de Abril del año próximo pasado, por el que el Tribunal de San Juan se declaró in-competente por razón de la materia para conocer del juicio de que se trata; y devuélvanse las actuaciones al referido Tribunal, con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, Sulzbacher y MacLeary.